Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 10, 2016

                                     No. 04-15-00729-CV

CITY OF RIO GRANDE CITY, TEXAS, and Joel Villarreal, Herman R. Garza III, Arcadio J.
          Salinas III, Rey Ramirez, and Dave Jones in their Official Capacities,
                                       Appellants

                                               v.

BFI WASTE SERVICES OF TEXAS, LP d/b/a Allied Waste Services of Rio Grande Valley,
                              Appellee

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-15-604
                         Honorable Migdalia Lopez, Judge Presiding


                                        ORDER
       The appellants’ opposed motion for extension of time to file motions for rehearing and en
banc reconsideration is hereby GRANTED. Time is extended to October 21, 2016.



                                                    _________________________________
                                                    Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court